Opinion by
Oliver, P. J.
At the trial it was stipulated that the merchandise in question.consists of crude drugs, free of duty under paragraph 1669, and drugs advanced in value, dutiable at 10 percent under paragraph 34, and that the separate values and quantities of each are not readily ascertainable. In accordance with said stipulation and in view of the fact that there was no compliance with section 508 all of the merchandise in question was held dutiable at 10 percent under paragraph 34 as drugs advanced in value. Abstract 46922 cited. Protest sustained in part and collector’s decision reversed.